Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8,11-14 and 16-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by JEONG t al. (Pub No. US 2014/0333329 A1; hereinafter Jeong).
Regarding Claim 1, Jeong teaches a method of determining a thickness of a material (See Fig. 1-Fig. 3), the method comprising:
applying an oscillating transmit signal (preset power is oscillating signal; See [0041]) to a first electrode (212 in Fig. 2B; See [0040]-[0042]) affixed to the material (214a is affix to material 211 in fig. 2B; See [0040]); wherein the transmit signal is applied at a fixed frequency (Radio frequency is considered as fixed frequency; See [0041], [0049]);
passing the transmit signal through the material (See [0041]-[0042]);
reflecting the transmit signal at a second electrode (213 is considered as second electrode as it reflects capacitance value of 211 based on transmit signal, in Fig. 2B; See [0041]-[0043]) after the transmit signal has passed through the material (213 is considered reflects capacitance value after signals transmit through material 211 in Fig. 2B; See [0041]-[0043] in Fig. 2B; See [0040]-[0045]), the second electrode disposed in spaced relation to the first electrode and electrically isolated therefrom (213 and 212 is spaced apart in fig. 2B and it is not mentioned 213 and 212 are electrically connected, therefore 213 and 212 are electrically isolated); the second electrode affixed to the material (213 is affixed to 211 in fig. 2B);

measuring a magnitude of the reflected signal at the fixed frequency (measuring magnitude of capacitance; See [0042]-[0043]);
determining the thickness of the material based on the measured magnitude (See [0043]) by: comparing the determined magnitude to a predefined baseline value (See [0044]) to establish a difference (difference is in range or out of range; See [0044]), the predefined baseline value corresponding to an initial thickness of the material (preset reference value is considered as initial thickness; See [0044]) and being established before the applying the oscillating signal to the first electrode (threshold value is without applying signal and comes from user; See [0050], [0053]); and identifying the thickness based on the difference (See [0044], [0050]).
Regarding Claim 2, Jeong teaches the method of claim 1. Jeong further teaches further comprising determining the fixed frequency prior to the applying the oscillating signal (RF/microwave frequency is determined before applying; See [0059]).
Regarding Claim 5, Jeong teaches the method of claim 1. Jeong further teaches wherein the first electrode and the second electrode are disposed substantially parallel to each other (214 and 212 are parallel to each other in fig. 2B).
Regarding Claim 6, Jeong teaches the method of claim 1. Jeong further teaches wherein the identifying the thickness comprises using the difference to reference a look-up table of stored values (threshold data is stored from user; See [0053]).
Regarding Claim 7, Jeong teaches the method of claim 1. Jeong teaches wherein the identifying the thickness comprises calculating the thickness based on the difference and a stored predefined value (See [0044], [0053]).
Regarding Claim 8, Jeong teaches the method of claim 1. Jeong further teaches wherein the material (211 in fig. 2B) comprises metal embedded in a dielectric material (PCB 200 is embedded in a dielectric material 211 in Fig. 2B; See [0033]).
Regarding Claim 11, Jeong teaches the method of claim 1. Jeong further teaches wherein the fixed frequency is in the range 300 MHz to 900 MHz (in this range in upto 500 GHz; See [0049]).
Regarding Claim 12, Jeong teaches the method of claim 11. Jeong further teaches wherein the fixed frequency is in the range 477 MHz to 487 MHz (in this range in upto 500 GHz; See [0049]).
Regarding Claim 13, Jeong teaches a measurement system for determining a thickness of a material (See Fig. 1-Fig. 3), the system comprising:

processing circuitry (130, 140, 160 and 170 in fig. 3; See [0047]-[0050]) operatively connected to the first electrode (connected to PCB 200 in Fig. 3 with first electrode 212 in Fig. 2B); wherein the processing circuitry is configured to:
apply an oscillating transmit signal (preset power is oscillating signal; See [0041]) at a fixed frequency (Radio frequency is considered as fixed frequency; See [0041], [0049]) to the first electrode while the first electrode (212 in Fig. 2B; See [0040]-[0042]) is affixed to the material (214a is affix to material 211 in fig. 2B; See [0040]), to thereby cause the transmit signal to pass through the material (See [0041]-[0042]) and be reflected at the second electrode as a reflected signal (213 is considered as second electrode as it reflects capacitance value of 211 based on transmit signal, in Fig. 2B; See [0041]-[0043]); process the reflected signal received at the first electrode to measure a magnitude of the reflected signal  at the fixed frequency (measuring magnitude of capacitance; See [0042]-[0043]);  determine the thickness of the material based on the measured magnitude (See [0043]) by:
comparing the determined magnitude to a predefined baseline value (See [0044]) to establish a difference (difference is in range or out of range; See [0044]), the predefined baseline value corresponding to an initial thickness of the material (preset reference value is considered as initial thickness; See [0044]) and being established before the 
Regarding Claim 14, Jeong teaches the measurement system of claim 13. Jeong further teaches wherein the processing circuitry is configured to determine the fixed frequency prior to the applying the oscillating signal (RF/microwave frequency is determined before applying; See [0059]).
Regarding Claim 16, Jeong teaches the measurement system of claim 13. Jeong further teaches wherein the processing circuitry is configured to identify the thickness using the difference to reference a look-up table of stored values (threshold data is stored from user; See [0053]).
Regarding Claim 17, Jeong teaches the measurement system of claim 13. Jeong further teaches wherein the processing circuitry is configured to identify the thickness by at least one of:
calculating the thickness based on the difference and a stored predefined value (See [0044], [0053]); and using the difference to reference a look-up table of stored values (threshold data is stored from user; See [0053]).
Regarding Claim 18, Jeong teaches the measurement system  of claim 13. Jeong further teaches wherein the fixed frequency is in the range 300 MHz to 900 MHz  (in this range in upto 500 GHz; See [0049]).
Regarding Claim 19, Jeong teaches the measurement system of claim 18. Jeong further teaches wherein the fixed frequency is in the range 477 MHz to 487 MHz (in this range in upto 500 GHz; See [0049]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of in view of Andrews et al. (Patent No. US 9,797,703 B2; hereinafter Andrew; Prior art listed in IDS fled on 09/18/2018).
Regarding Claim 9, Jeong teaches the method of claim 8. Jeong is silent about wherein the material comprises a portion of a vehicle tire.
Andrew teaches regarding determining thickness of material (See abstract) wherein the material comprises a portion of a vehicle tire (See Col. 1, Lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jeong by using the material comprises a portion of a vehicle tire, as taught by Andrew in order to achieve particular applicability to measuring thickness of a vehicle tire (Andrew; Col. 1, Lines 5-20).
Regarding Claim 10, Jeong teaches the method of claim 9. Jeong is silent about wherein the metal comprises a steel reinforcing mesh for the vehicle tire.
Andrew teaches regarding determining thickness of material (See abstract) wherein the metal comprises a steel reinforcing mesh for the vehicle tire (See [Col. 2, Lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jeong by using the metal comprises a steel reinforcing mesh for the 
Regarding Claim 20, Jeong teaches an assembly (See Fig. 1-Fig. 3), comprising:
comprising a dielectric material (211 in Fig. 2B; See [0040]) and a metal material embedded therein (214 is embedded to 211 in Fig. 2B; See [0040]-[0041]); having an inner surface (upper and lower surface of 211 in Fig. 2B) and an exterior surface (side surface of 211 were 200 is connected in Fig. 2B) disposed generally opposite to the inner surface (two surfaces are opposite in Fig. 2B);
a first electrode (212 in Fig. 2B; See [0040]-[0042]) affixed to the inner surface (214a is affix to upper surface of material 211 in fig. 2B; See [0040]);
a second electrode (213 is considered as second electrode as it reflects capacitance value of 211 based on transmit signal, in Fig. 2B; See [0041]-[0043]) affixed to the inner surface (213 is affixed to lower surface of 211 in fig. 2B) and disposed in spaced relation to the first electrode and electrically isolated therefrom (213 and 212 is spaced apart in fig. 2B and it is not mentioned 213 and 212 are electrically connected, therefore 213 and 212 are electrically isolated); processing circuitry (130, 140, 160 and 170 in fig. 3; See [0047]-[0050])  communicatively connected to the first electrode (See [0041]) and configured to:

comparing the determined magnitude to a predefined baseline value (See [0044]) to establish a difference (difference is in range or out of range; See [0044]), the predefined baseline value corresponding to an initial thickness of the material (preset reference value is considered as initial thickness; See [0044]) and being established before the transmit signal is applied to the first electrode (threshold value is without applying signal and comes from user; See [0050], [0053]); and identifying the thickness based on the difference (See [0044], [0050]).
Jeong is silent about a tire. 
Andrew teaches regarding determining thickness of material (See abstract) wherein the metal comprises a steel reinforcing mesh for the vehicle tire (See Col. 2, Lines 50-55).
.
7.	Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of in view of Sergoyan et al. (Pub No. US 2005/0156606 A1; hereinafter Sergoyan).
Regarding Claim 3, Jeong teaches the method of claim 2. Jeong further teaches transmitting signal from the first electrode (reflected signal is capacitance value and reflected signal received by electrode 214a in Fig. 2B; See [0040]-[0043]) and reflection of the signal by the second electrode (212/212’ is considered as second electrode as it reflects capacitance value based on transmit signal, in Fig. 2B; See [0041]-[0043]).
Jeong is silent about wherein the determining the fixed frequency comprises:
a sweep signal sweeping a frequency band while a frequency of the sweep signal is varied over time so that the signal is transmitted at a plurality of frequencies in corresponding time intervals;
determining a resonant frequency based on a reflection of the sweep signal;

Sergoyan teaches regarding measuring thickness (See abstract) wherein the determining the fixed frequency (See [0010]-[0011]) comprises:
a sweep signal sweeping a frequency band while a frequency of the sweep signal is varied over time so that the signal is transmitted at a plurality of frequencies in corresponding time intervals (See [0011]);
determining a resonant frequency based on a reflection of the sweep signal (See [0011], [0037]-[0038]));
setting the fixed frequency as being within 20% of the determined resonant frequency (for 10GHz fixed frequency and 10.6 GHz resonant frequency; See [0038], [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jeong by using the a sweep signal sweeping a frequency band while a frequency of the sweep signal is varied over time so that the signal is transmitted at a plurality of frequencies in corresponding time intervals; determining a resonant frequency based on a reflection of the sweep signal; setting the fixed frequency as being within 20% of the determined resonant frequency, as taught by Sergoyan in order to achieve greater versatility (Sergoyan; [0042]).
Regarding Claim 4, Jeong in view of Sergoyan teaches the method of claim 3. Sergoyan further teaches wherein the setting the fixed frequency comprises setting the fixed frequency to be less than the determined resonant frequency (for 10GHz fixed frequency and 10.6 GHz resonant frequency; See [0038], [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jeong by setting the fixed frequency comprises setting the fixed frequency to be less than the determined resonant frequency, as taught by Sergoyan in order to achieve greater versatility (Sergoyan; [0042]).
Regarding Claim 15, Jeong teaches the measurement system of claim 14. Jeong further teaches wherein the processing circuitry (130, 140, 160 and 170 in Fig. 3) and transmitting signal from the first electrode (reflected signal is capacitance value and reflected signal received by electrode 214a in Fig. 2B; See [0040]-[0043]) and reflection of the signal by the second electrode (212/212’ is considered as second electrode as it reflects capacitance value based on transmit signal, in Fig. 2B; See [0041]-[0043]).
Jeong is silent about wherein the determining the fixed frequency comprises:


setting the fixed frequency as being within 20% of the determined resonant frequency.
Sergoyan teaches regarding measuring thickness (See abstract) wherein the determining the fixed frequency (See [0010]-[0011]) comprises:
transmitting a sweep signal sweeping a frequency band while a frequency of the sweep signal is varied over time so that the signal is transmitted at a plurality of frequencies in corresponding time intervals (See [0011]);
determining a resonant frequency based on a reflection of the sweep signal (See [0011], [0037]-[0038]));
setting the fixed frequency as being within 20% of the determined resonant frequency (for 10GHz fixed frequency and 10.6 GHz resonant frequency; See [0038], [0044]-[0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Jeong by using the a sweep signal sweeping a frequency band while a frequency of the sweep signal is varied over time so that the signal is transmitted at a plurality of frequencies in .

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Konermann et al (Pub No. US 2010/0256951 A1) discloses Method for Contactless Capacitive Thickness Measurements.
b. Awad et al. (Pub No. US 2008/0168833 A1) discloses Apparatus and Method for Measuring Tire Thickness.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858